Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is executed as of September 1, 2020
by and between Jaguar Health, Inc., a Delaware corporation (the “Company”), and
Iliad Research and Trading, L.P., a Utah limited partnership, its successors
and/or assigns (“Holder”).

 

A.                                    On March 26, 2018, pursuant to that
certain Stock Purchase Agreement dated as of March 23, 2018 by and between the
Company and Sagard Capital Partners, L.P. (“Sagard”), the Company issued
5,524,926 shares (the “Original Shares”) of the Company’s Series A Convertible
Participating Preferred Stock, $0.0001 par value per share (the “Series A
Preferred Stock”), to Sagard.  The terms, limitations and preferences of the
Series A Preferred Stock are set forth in the Certificate of Designation of
Series A Convertible Participating Preferred Stock (the “Series A Certificate of
Designation”) attached as an exhibit to the Company’s Current Report on Form 8-K
filed with the United States Securities and Exchange Commission (the “SEC”) on
March 27, 2018.

 

B.                                    Pursuant to that certain Preferred Stock
Purchase Agreement dated as of September 1, 2020, Holder has acquired from
Sagard all of the Original Shares.

 

C.                                    Subject to the terms of this Agreement,
Holder and the Company desire to exchange (such exchange is referred to as the
“Share Exchange”) the Original Shares for (i) 842,500 shares (the “Series C
Preferred Shares”) of the Company’s Series C Perpetual Preferred Stock, $0.0001
par value per share, established pursuant to that certain “Series C Certificate
of Designation” defined below (the “Series C Preferred Stock”) and (ii) 842,500
shares (the “Series D Preferred Shares” and, together with the Series C
Preferred Shares, the “Exchange Shares”) of the Company’s Series D Perpetual
Preferred Stock, $0.0001 par value per share, established pursuant to that
certain “Series D Certificate of Designation” defined below (the “Series D
Preferred Stock”). The Share Exchange will consist of Holder surrendering the
Original Shares in return for the Exchange Shares. Other than the surrender of
the Original Shares, no consideration of any kind whatsoever shall be given by
Holder to the Company in connection with this Agreement.

 

D.                                    This Agreement, the Exchange Shares, the
Series C Certificate of Designation, the Series D Certificate of Designation,
the Secretary’s Certificate (as defined below), and any other documents,
agreements, or instruments entered into or delivered in connection with this
Agreement, or any amendments to any of the foregoing, are collectively referred
to as the “Exchange Documents”.

 

E.                                     Pursuant to the terms and conditions
hereof, Holder and the Company agree to exchange the Original Shares for the
Exchange Shares.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto agree as follows:

 

1.                                      Issuance of Exchange Shares;
Cancellation of Original Shares. Upon execution of this Agreement, Holder will
surrender the Original Shares to the Company and relinquish any and all other
rights Holder may have under the Original Shares, and the Company will issue to
Holder the Exchange Shares. The terms, limitations and preferences of the
Series C Preferred Stock and the Series D Preferred Stock are set forth in the
form of Certificate of Designation of Preferences, Rights and Limitations of
Series C Perpetual Preferred Stock annexed hereto as Exhibit A (the “Series C
Certificate of Designation”) and the form of Certificate of Designation of
Preferences, Rights and Limitations of Series D Perpetual Preferred Stock
annexed hereto as Exhibit B (the “Series D Certificate of Designation”),
respectively. The Company and Holder agree that upon surrender of the Original
Shares (a) each of the Original Shares

 

--------------------------------------------------------------------------------



 

will be cancelled and of no further force and effect and (b) Holder shall take
all action reasonably requested by the Company to effectuate the foregoing.

 

2.                                      Closing. Subject to the satisfaction (or
written waiver) of the conditions set forth in Section 7 and Section 8 below,
the closing of the transaction contemplated hereby (the “Closing”) along with
the delivery of the Exchange Shares and the other Exchange Documents shall occur
on the date that is mutually agreed to by the Company and Holder (the “Closing
Date”) by means of the exchange by express courier and email of .pdf documents,
but shall be deemed to have occurred at the offices of Hansen Black Anderson
Ashcraft PLLC in Lehi, Utah. Upon Closing, any and all obligations of the
Company to Holder under the Original Shares shall be fully satisfied, the
Original Shares shall be cancelled, and Holder will have no remaining rights,
powers, privileges, remedies or interests under the Original Shares or the
Series A Certificate of Designation.

 

3.                                      Representations, Warranties and
Covenants of Holder. Holder represents, warrants, and covenants to the Company
that:

 

3.1.                            Investment Purpose. Holder is acquiring the
Exchange Shares for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act of 1933, as amended (the “Securities Act”).

 

3.2.                            Accredited Investor Status. Holder is an
“Accredited Investor” as that term is defined in Rule 501(a)(3) of Regulation D
of the Securities Act.

 

3.3.                            Authorization; Enforcement. This Agreement has
been duly and validly authorized, executed and delivered on behalf of Holder and
is a valid and binding agreement of Holder enforceable in accordance with its
terms.

 

3.4.                            No Violation. The Share Exchange as contemplated
herein will not violate or breach the terms of any other agreement by which
Holder is bound.

 

3.5.                            Original Shares.  Holder has not previously
transferred the Original Shares (nor agreed to do so) and to the best of its
knowledge has exclusive good and marketable right, title and interest (legal and
beneficial) in and to all of the Original Shares. Holder has not placed any
liens, pledges, security interests, charges, claims, or encumbrances of any kind
on the Original Shares except as may apply as a result of applicable securities
laws.

 

3.6.                            Additional Representations and Warranties of
Holder.  Holder is acquiring the Exchange Shares for investment for such
Holder’s own account, and not with a view to, or for resale in connection with,
any distribution thereof, and Holder has no present intention of selling or
distributing the Exchange Shares.  Holder has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and to
obtain any additional information which Holder has deemed necessary or
appropriate for deciding whether or not to acquire the Exchange Shares,
including an opportunity to receive, review and understand the information set
forth in the Company’s financial statements, capitalization and other business
information as Holder deems prudent. Holder acknowledges that no other
representations or warranties, oral or written, have been made by the Company or
any agent thereof except as set forth in this Agreement.  Holder is aware that
no federal, state or other agency has made any finding or determination as to
the fairness of the investment, nor made any recommendation or endorsement of
the Exchange Shares.  Holder has such knowledge and experience in financial and
business matters, including investments in other emerging growth companies that
such individual or entity is capable of evaluating the merits and risks of the
investment in the Exchange Shares and it is able to bear the

 

2

--------------------------------------------------------------------------------



 

economic risk of such investment.  Holder has such knowledge and experience in
financial and business matters that such individual is capable of utilizing the
information made available in connection with the acquisition of the Exchange
Shares, of evaluating the merits and risks of an investment in the Exchange
Shares and of making an informed investment decision with respect to the
Exchange Shares. Holder is aware that there is currently no public market for
the Exchange Shares and that there is no guarantee that a public market will
develop at any time in the future, and Holder understands that the Exchange
Shares are unregistered and may not presently be sold except in accordance with
applicable securities laws. Holder understands that the Exchange Shares cannot
be readily sold or liquidated in case of an emergency or other financial need. 
Holder acknowledges and agrees that the Exchange Shares must be held
indefinitely unless it is subsequently registered under the Securities Act or an
exemption from such registration is available, and Holder has been advised or is
aware of the provisions of Rule 144 promulgated under the Securities Act as in
effect from time to time, which permits limited resale of securities purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things: the availability of certain current public
information about the Company and the resale occurring following the required
holding period under Rule 144.

 

4.                                      Representations, Warranties, and
Covenants of the Company. The Company hereby makes the representations set forth
below and covenants and agrees as follows to Holder (in addition to those set
forth elsewhere herein) with respect to itself, as applicable:

 

4.1.                            Organization and Qualification. The Company has
been duly organized, validly exists and is in good standing under the laws of
the State of Delaware. The Company has full corporate power and authority to
enter into this Agreement and this Agreement has been duly and validly
authorized, executed and delivered by the Company and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforcement may be limited by the United States
Bankruptcy Code and laws effecting creditors’ rights, generally. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified would not reasonably be expected to have a material adverse effect
on Company’s business, assets, properties, operations or financial condition or
its ability to perform is obligations hereunder (a “Material Adverse Effect”).

 

4.2.                            Authorization, Enforcement, Compliance with
Other Instruments. (i) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement, the
Exchange Shares, and each of the other Exchange Documents and to issue the
Exchange Shares in accordance with the terms hereof, (ii) the execution and
delivery of the Exchange Documents by the Company and the consummation by the
Company of the transactions contemplated hereby, including, without limitation,
the issuance of the Exchange Shares, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) the Exchange
Documents have been duly executed and delivered by the Company, (iv) this
Agreement and the Exchange Shares constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
(v) except for the filing of the Series C Certificate of Designation and the
Series D Certificate of Designation with the Secretary of State of the State of
Delaware, no further authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders or any lender of the Company is required
to be obtained by the Company for the issuance of the Exchange Shares to Holder
or the entering into of the Exchange Documents, and (vi) the Company’s signatory
has full corporate or other requisite authority to execute the Exchange
Documents and to bind the Company. The Company’s Board of Directors has duly
adopted a resolution authorizing this Agreement and the other Exchange Documents
and ratifying their terms, as indicated by the Secretary’s Certificate.

 

3

--------------------------------------------------------------------------------



 

4.3.                            Issuance of Exchange Shares. The issuance of the
Exchange Shares is duly authorized and upon issuance and payment in accordance
with the terms of the Exchange Documents shall be validly issued, fully paid and
non-assessable.

 

4.4.                            No Conflicts. The execution and delivery of the
Exchange Documents by the Company, the issuance of the Exchange Shares in
accordance with the terms hereof, and the consummation by the Company of the
other transactions contemplated by the Exchange Documents do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the Company’s formation
documents or bylaws, each as currently in effect, (ii) any indenture, mortgage,
deed of trust, or other material agreement or instrument to which the Company is
a party or by which it or any of its properties or assets are bound, including,
without limitation, any listing agreement for the Company’s common stock, except
(1) as to which requisite consents have been obtained and (2) otherwise as would
not reasonably be expected to have a Material Adverse Effect, or (iii) any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal, state or foreign regulatory body,
administrative agency, or other governmental body having jurisdiction over
Company or any of Company’s properties or assets, except as would not reasonably
be expected to have a Material Adverse Effect.

 

4.5.                            Common Stock Registered. The Company has
registered its voting common stock, par value $0.0001 per share (the “Common
Stock”) under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the Exchange Act.

 

4.6.                            SEC Documents: Financial Statements. None of the
Company’s filings filed with the United States Securities and Exchange
Commission (the “SEC”) contained, at the time they were filed, any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they were made, not materially misleading. The
Company has not consummated any financing transaction that has not been
disclosed in a periodic filing or current report with the SEC under the Exchange
Act. Except with respect to the quarterly report on Form 10-Q for the quarter
ended March 31, 2019, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
under the Exchange Act on a timely basis or has received a valid extension of
such time of filing and has filed any such report, schedule, form, statement or
other document prior to the expiration of any such extension.

 

4.7.                            Not a Shell Company. The Company is not, nor has
it been at any time in the previous twelve (12) months, a “Shell Company,” as
such type of “issuer” is described in Rule 144(i)(1) under the Securities Act.

 

4.8.                            Brokers. The Company agrees that it will not
incur any brokerage commission, placement agent or finder’s fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

 

4.9.                            Holding Period. After due inquiry, the Company
represents and warrants that at all times, the Company has complied in all
material respects with all applicable securities and other applicable laws in
relation with the issuance of the Original Shares. To the Company’s knowledge,
no violation of securities and other applicable laws occurred in connection with
the issuance of the Original Shares.

 

4.10.                     Absence of Litigation. Except as disclosed by the
Company in Schedule 4.10 or in a periodic filing or current report with the SEC
under the Exchange Act, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory

 

4

--------------------------------------------------------------------------------



 

organization or body pending against or affecting the Company, the Common Stock,
or any of the Company’s subsidiaries, which would reasonably be expected to have
a Material Adverse Effect.

 

4.11.                     No Additional Consideration. The Company has not
received any cash or property consideration in any form whatsoever for entering
into this Agreement, other than the surrender of the Original Shares.

 

4.12.                     Recitals.  All of the information, facts and
representations set forth in the Recitals section of this Agreement are in all
material respects true and accurate as of the date hereof and are incorporated
as representations and warranties of the Company as if set forth in this
Section 4.

 

4.13.                     Sufficient Contacts. The Company acknowledges that the
State of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Exchange Documents and any dispute that may
arise related thereto such that the laws and venue of the State of Utah, as set
forth more specifically in Section 8.1 below, shall be applicable to the
Exchange Documents and the transactions contemplated therein.

 

4.14.                     Due Diligence. The Company has performed due diligence
and background research on Holder and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters the Company may consider relevant to the undertakings and
relationships contemplated by the Exchange Documents including, among other
things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. The Company, being aware of the matters
described in this Section 4.14, acknowledges and agrees that such matters, or
any similar matters, have no bearing on the transactions contemplated by the
Exchange Documents and covenants and agrees it will not use any such information
as a defense to performance of its obligations under the Exchange Documents or
in any attempt to avoid, modify or reduce such obligations.

 

5.                                      Company Covenants. Until all of the
Company’s obligations under all of the Exchange Documents are paid and performed
in full, or within the timeframes otherwise specifically set forth below, the
Company, as applicable, will at all times comply with the following covenants:
(i) so long as Holder beneficially owns any Exchange Shares and for at least
twenty (20) Trading Days thereafter, the Company will timely file on or before
the applicable deadline all reports required to be filed with the SEC pursuant
to Sections 13 or 15(d) of the Exchange Act, and will take all reasonable action
under its control to ensure that adequate current public information with
respect to the Company, as required in accordance with Rule 144 of the
Securities Act, is publicly available, and until a Fundamental Transaction (as
defined below) will not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination; (ii) until a Fundamental
Transaction the Common Stock shall be listed or quoted for trading on any of
(a) NYSE, (b) NASDAQ, (c) OTCQX, or (d) OTCQB; and (iii) until a Fundamental
Transaction, trading in the Company’s Common Stock will not be suspended,
halted, chilled, frozen, reach zero bid or otherwise cease on the Company’s
principal trading market.  For purposes of this Section 5, “Fundamental
Transaction” means that (a) (i) the Company shall, directly or indirectly, in
one or more related transactions, consolidate or merge with or into (whether or
not the Company or any of its subsidiaries is the surviving corporation) any
other person or entity, or (ii) the Company shall, directly or indirectly, in
one or more related transactions, sell, lease, license, assign, transfer, convey
or otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) the Company or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of the Company (not including any shares of voting stock of the
Company held by the person or persons

 

5

--------------------------------------------------------------------------------



 

making or party to, or associated or affiliated with the persons or entities
making or party to, such purchase, tender or exchange offer), or (iv) the
Company shall, directly or indirectly, in one or more related transactions,
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other person or entity whereby such other person
or entity acquires more than 50% of the outstanding shares of voting stock of
the Company (not including any shares of voting stock of the Company held by the
other persons or entities making or party to, or associated or affiliated with
the other persons or entities making or party to, such stock or share purchase
agreement or other business combination), or (v) the Company shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of the Company’s Common Stock, or (b)  any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of the Company.

 

6.                                      Conditions to the Company’s Obligation
to Exchange. The obligation of the Company hereunder to exchange the Original
Shares for the Exchange Shares at the Closing is subject to the satisfaction, on
or before the Closing Date, of each of the following conditions:

 

6.1.                            Holder shall have executed and delivered this
Agreement to the Company.

 

6.2.                            All representations and warranties of Holder set
forth herein shall be true and correct.

 

6.3.                            Holder shall have purchased the Original Shares
from Sagard.

 

7.                                      Conditions to Holder’s Obligation to
Exchange. The obligation of Holder hereunder to exchange the Original Shares at
the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that these conditions are for
Holder’s sole benefit and may be waived by Holder at any time in its sole
discretion:

 

7.1.                            The Company shall have executed and delivered
this Agreement and the Exchange Shares to Holder.

 

7.2.                            The Company shall have filed the Series C
Certificate of Designation and the Series D Certificate of Designation with the
Secretary of State of the State of Delaware.

 

7.3.                            The Company shall have delivered to Holder a
fully executed Secretary’s Certificate substantially in the form attached hereto
as Exhibit C (the “Secretary’s Certificate”) evidencing the Company’s approval
of the Share Exchange and the Exchange Documents.

 

7.4.                            All representations and warranties of the
Company set forth herein shall be true and correct.

 

8.                                      Miscellaneous. The provisions set forth
in this Section 8 shall apply to this Agreement, as well as all other Exchange
Documents as if these terms were fully set forth therein.

 

8.1.                            Arbitration of Claims. The parties shall submit
all claims, disputes and causes of action (each, a “Claim”) arising under this
Agreement or any other Transaction Document or any other agreement between the
parties and their affiliates or any Claim relating to the relationship of the
parties to binding arbitration pursuant to rules of the American Arbitration
Association. Within seven (7) calendar

 

6

--------------------------------------------------------------------------------



 

days of initiation of arbitration by either party, Holder will provide a list of
five (5) arbitrators that are designated as “neutrals” or qualified arbitrators
by Utah ADR Services (http://www.utahadrservices.com) (such five
(5) arbitrators, the “Proposed Arbitrators”). Within five (5) calendar days
after Holder has submitted to the Company the names of the Proposed Arbitrators,
the Company must select by written notice to Holder, one (1) of the Proposed
Arbitrators to act as the arbitrator. If the Company fails to select one of the
Proposed Arbitrators in writing within such 5-day period, then Holder may select
the arbitrator from the Proposed Arbitrators by providing written notice of such
selection to the Company. The arbitrator shall be instructed to complete and
shall complete the arbitration within six (6) months of commencement and shall
only allow limited discovery on issues directly related to the applicable
Claims. The parties hereby acknowledge and agree that the arbitration provisions
set forth in this Section 8.1 (the “Arbitration Provisions”) are unconditionally
binding on the parties hereto and are severable from all other provisions of
this Agreement. By executing this Agreement, the Company represents, warrants
and covenants that the Company has reviewed the Arbitration Provisions
carefully, consulted with legal counsel about such provisions (or waived its
right to do so), understand that the Arbitration Provisions are intended to
allow for the expeditious and efficient resolution of any dispute hereunder,
agree to the terms and limitations set forth in the Arbitration Provisions, and
that the Company will not take a position contrary to the foregoing
representations. The Company acknowledges and agrees that Holder may rely upon
the foregoing representations and covenants of the Company regarding the
Arbitration Provisions.

 

8.2.                            Governing Law; Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Utah
without regard to the principles of conflict of laws. Each party consents to and
expressly agrees that the exclusive venue for arbitration of any dispute arising
out of or relating to this Agreement or the relationship of the parties or their
affiliates shall be in Salt Lake County, Utah. Without modifying the parties’
obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, each party hereto submits to the exclusive jurisdiction of any state
or federal court sitting in Salt Lake County, Utah in any proceeding arising out
of or relating to this Agreement and agrees that all Claims in respect of the
proceeding may only be heard and determined in any such court and hereby
expressly submits to the exclusive personal jurisdiction and venue of such court
for the purposes hereof and expressly waives any claim of improper venue and any
claim that such courts are an inconvenient forum. Each party hereto hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to its address as set forth in Section 8.17
below, such service to become effective ten (10) days after such mailing.

 

8.3.                            Successors and Assigns; Third Party
Beneficiaries. This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto. Except as otherwise
expressly provided herein, no person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

8.4.                            Pronouns.  All pronouns and any variations
thereof in this Agreement refer to the masculine, feminine or neuter, singular
or plural, as the context may permit or require.

 

8.5.                            Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument. The parties hereto confirm
that any electronic copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

8.6.                            Headings. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

8.7.                            Severability. Whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this

 

7

--------------------------------------------------------------------------------



 

Agreement shall be invalid or unenforceable in any jurisdiction, such provision
shall be modified to achieve the objective of the parties to the fullest extent
permitted and such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

 

8.8.                            Entire Agreement. This Agreement, together with
the other Exchange Documents, constitutes and contains the entire agreement
between the parties hereto, and supersedes all prior oral or written agreements
and understandings between Holder, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor
Holder makes any representation, warranty, covenant or undertaking with respect
to such matters. For the avoidance of doubt, all prior term sheets or other
documents between the Company and Holder, or any affiliate thereof, related to
the transactions contemplated by the Exchange Documents (collectively, “Prior
Agreements”), that may have been entered into between the Company and Holder, or
any affiliate thereof, are hereby null and void and deemed to be replaced in
their entirety by the Exchange Documents. To the extent there is a conflict
between any term set forth in any Prior Agreement and the term(s) of the
Exchange Documents, the Exchange Documents shall govern.

 

8.9.                            Amendment. Any amendment, supplement or
modification of or to any provision of this Agreement, shall be effective only
if it is made or given by an instrument in writing (excluding any email message)
and signed by the Company and Holder.

 

8.10.                     No Waiver. No forbearance, failure or delay on the
part of a party hereto in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. Any waiver of any provision of
this Agreement shall be effective (a) only if it is made or given in writing
(including an email message) and (b) only in the specific instance and for the
specific purpose for which made or given.

 

8.11.                     Assignment. Notwithstanding anything to the contrary
herein, the rights, interests or obligations of the Company hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of Holder, which consent may be withheld at
the sole discretion of Holder; provided, however, that in the case of a merger,
sale of substantially all of the Company’s assets or other corporate
reorganization, Holder shall not unreasonably withhold, condition or delay such
consent. This Agreement or any of the severable rights and obligations inuring
to the benefit of or to be performed by Holder hereunder may be assigned by
Holder to a third party, including its financing sources, in whole or in part.

 

8.12.                     No Strict Construction. The language used in this
Agreement is the language chosen mutually by the parties hereto and no doctrine
of construction shall be applied for or against any party.

 

8.13.                     Attorneys’ Fees.  In the event of any action at law or
in equity to enforce or interpret the terms of this Agreement or any of the
other Exchange Documents, the parties agree that the party who is awarded the
most money (which, for the avoidance of doubt, shall be determined without
regard to any statutory fines, penalties, fees, or other charges awarded to any
party) shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the reasonable and
documented out of pocket attorneys’ fees and expenses paid by such prevailing
party in connection with the litigation and/or dispute without reduction or
apportionment based upon the individual

 

8

--------------------------------------------------------------------------------



 

claims or defenses giving rise to the fees and expenses.  Nothing herein shall
restrict or impair a court’s power to award fees and expenses for frivolous or
bad faith pleading.

 

8.14.                     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER EXCHANGE DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND
VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

8.15.                     Further Assurances. Each party shall do and perform or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.16.                     Notices. Any notice required or permitted hereunder
shall be given in writing (unless otherwise specified herein) and shall be
deemed effectively given on the earliest of: (i) the date delivered, if
delivered by personal delivery as against written receipt therefor or by email
to an executive officer, or by facsimile (with successful transmission
confirmation), (ii) the earlier of the date delivered or the third Trading Day
after deposit, postage prepaid, in the United States Postal Service by certified
mail, or (iii) the earlier of the date delivered or the third Trading Day after
mailing by express courier, with delivery costs and fees prepaid, in each case,
addressed to each of the other parties thereunto entitled at the following
addresses (or at such other addresses as such party may designate by five
(5) calendar days’ advance written notice similarly given to each of the other
parties hereto):

 

If to the Company:

 

Jaguar Health, Inc.

Attn: Lisa A. Conte

201 Mission Street, Suite 2375

San Francisco, CA 94105

 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP

Attn: Don Reinke
101 Second Street, Suite 1800
San Francisco, CA, 94105-3659

 

If to Holder:

 

Iliad Research and Trading, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

9

--------------------------------------------------------------------------------



 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

8.17.                     Survival of Representations and Warranties. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement for the maximum time allowable by applicable law.

 

8.18.                     Transaction Fees. Except as otherwise set forth
herein, each party shall be responsible for its own attorneys’ fees and other
costs and expenses associated with documenting and closing the transaction
contemplated by this Agreement.

 

8.19.                     Specific Performance. The Company and Holder
acknowledge and agree that irreparable damage would occur in the event that any
provision of this Agreement or any of the other Exchange Documents were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions, without (except as specified in the Arbitration Provisions) the
necessity to post a bond, to prevent or cure breaches of the provisions of this
Agreement or such other Exchange Document and to enforce specifically the terms
and provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity. For the avoidance of doubt,
in the event Holder seeks to obtain an injunction from a court or an arbitrator
against the Company or specific performance of any provision of any Exchange
Document, such action shall not be a waiver of any right of Holder under any
Exchange Document, at law, or in equity, including without limitation its rights
to arbitrate any Claim pursuant to the terms of the Exchange Documents, nor
shall Holder’s pursuit of an injunction prevent Holder, under the doctrines of
claim preclusion, issues preclusion, res judicata or other similar legal
doctrines, from pursuing other Claims in the future in a separate arbitration.

 

8.20.                     Time is of the Essence. Time is expressly made of the
essence of each and every provision of this Agreement and the Exchange
Documents.

 

8.21.                     Voluntary Agreement. Each of the Company and Holder
has carefully read this Agreement and each of the other Exchange Documents and
has asked any questions needed for such party to understand the terms,
consequences and binding effect of this Agreement and each of the other Exchange
Documents and fully understand them. Each of the Company and Holder has had the
opportunity to seek the advice of an attorney of such party’s choosing, or has
waived the right to do so, and is executing this Agreement and each of the other
Exchange Documents voluntarily and without any duress or undue influence by the
other party or anyone else.

 

[Remainder of the page intentionally left blank; signature page to follow]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Exchange Agreement to be duly executed on its behalf (if an entity, by one of
its officers thereunto duly authorized) as of the date first above written.

 

 

HOLDER:

 

 

 

ILIAD RESEARCH AND TRADING, L.P.

 

 

 

By: Iliad Management, L.L.C., its General Partner

 

 

 

By: Fife Trading, Inc., its Manager

 

 

 

 

 

 

By:

/s/ John M. Fife

 

 

 

John M. Fife, President

 

 

 

COMPANY:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

By:

/s/ Lisa A. Conte

 

Name:Lisa A. Conte

 

Title: President & CEO

 

ATTACHMENTS:

 

Disclosure Schedule

Exhibit A                                             Form of Certificate of
Designation of Series C Perpetual Preferred Stock

 

Exhibit B                                             Form of Certificate of
Designation of Series D Perpetual Preferred Stock

 

Exhibit C                                             Secretary’s Certificate

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------